ORDER

The judgment of the district court is affirmed. Appellant Reno A & E did not move for judgment as a matter of law at the close of all the evidence and thus failed, under then-applicable principles of Ninth Circuit law, to preserve its right to challenge the sufficiency of the evidence on appeal. See Janes v. Wal-Mart Stores, Inc., 279 F.3d 883, 886-87 (9th Cir.2002). Although Reno timely moved for a new trial, the district court did not abuse its discretion in denying that motion because the trial court did not commit legal error when instructing the jury or in its consideration of the new trial motion, and because Reno has failed to show that the record contains no evidence to support the verdict. See Landes Constr. Co. v. Royal Bank of Can., 833 F.2d 1365, 1372 (9th Cir.1987).
We dismiss the conditional cross-appeal as improperly taken, because the cross-appeal, if successful, would not expand the scope of the judgment in the cross-appellants’ favor. See Mass. Inst, of Tech. v. Abacus Software, 462 F.3d 1344, 1347-48 (Fed.Cir.2006).
Before BRYSON, GAJARSA, and DYK, Circuit Judges.